DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of using a driving coil and receiving coils arranged on one surface side of the steel sheet so that the receiving coils are arranged on both sides of the driving coil and parallel to a surface of the steel sheet, the method comprising: delivering an alternating-current driving signal to the surface of the steel sheet by using an air-core driving coil having a size larger than a width of the steel sheet; measuring the driving signal reflected by the steel sheet by using air-core receiving coils having a size larger than the width of the steel sheet; and determining the magnetic transformation rate of the steel sheet by using a measurement processing unit based on a distance between the steel sheet and the driving coil which has been corrected by using the measured values of the driving signal obtained by using the receiving coils.
Claims 2, 3, 11, 12 and 13 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 4, the prior art of record neither shows nor suggests the combination of method steps of measuring a magnetic transformation rate of a steel sheet in an annealing furnace before the steel sheet is subjected to a heating treatment in the annealing furnace, by using a driving coil and receiving coils arranged on one surface side of the steel sheet so that the receiving coils are arranged on both sides of the driving coil and parallel to a surface of the steel sheet, the method 
Claims 5, 18 and 19 depend from allowed claim 4 and are therefore also allowed.
With respect to claim 6, the prior art of record neither shows nor suggests the combination of elements for measuring a magnetic transformation rate of a steel sheet in an annealing furnace before the steel sheet is subjected to a heating treatment in the annealing furnace, by using a driving coil and receiving coils arranged on one surface side of the steel sheet so that the receiving coils are arranged on both sides of the driving coil and parallel to a surface of the steel sheet, the apparatus comprising: an air-core driving coil which forms a large-area closed circuit having a size larger than a width of the steel sheet and delivers an alternating-current driving signal to a surface of the steel sheet; air-core receiving coils which form large-area closed circuits having a size larger than the width of the steel sheet and receive and measure the driving signal reflected by the steel sheet; and a measurement processing unit which determines the magnetic transformation rate of the steel sheet based on a distance between the steel sheet and the driving coil.
Claims 7-9 and 14-17 depend from allowed claim 6 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements for measuring a magnetic transformation rate of a steel sheet in an annealing furnace in which the magnetic transformation rate of a steel sheet is measured, before the steel sheet is subjected to a heating treatment in the annealing furnace, by using a driving coil and receiving coils arranged on one surface side of the steel sheet so that the receiving coils are arranged on both sides of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0011282 discloses a magnet evaluating device and method.
US PUB 2014/0055130 discloses a nondestructive inspection device using alternating 
magnetic field, and nondestructive inspection method.
US PUB 2011/0148405 discloses a magnetism measuring method and device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858